Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 14, 15, 18, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lefervere et al. US 2020/0389857), hereinafter referred to as Lefervere in view of Konicek et al. (US 2007/0032225), hereinafter referred to as Konicek.
Regarding claim 1, Lefervere teaches:
A method for reducing electromagnetic exposure to an end user of an electronic device ([0070] shows reduction of electromagnetic radiation, where based on fig 1, the area covered by AP1 and AP2 would be considered a safer space since the configuration described in [0070] is aimed at making transmissions safer by reducing electromagnetic radiation), the method comprising: 
providing a safer space to reduce harmful electromagnetic radiation ([0070] shows reduction of electromagnetic radiation; the configuration described in [0070] is aimed at making transmissions safer by reducing electromagnetic radiation), the safer space created as a result of: emitting radio waves through a first wireless access point and a second wireless access point located within the safer space (Figure 1, notice AP 1 and AP 2); establishing by the first wireless access point, a wireless internet communication with an end user electronic device (Fig 1, notice Aps establishing connection with devices 111, 112 and 121; [0021] shows WIFI access); and 
Lefervere does not specifically teach in response to establishing the wireless internet communication with the end user electronic device, intelligently reducing emissions by turning off a cellular transmission signal from the end user electronic device without end user input.
Konicek teaches in response to establishing the wireless internet communication with the end user electronic device, intelligently reducing emissions by turning off a cellular transmission signal from the end user electronic device without end user input ([0140] shows either (1) the WIFI network can transmit a suppression code to the cell phone preventing operation of the cellular portion of the phone, or (2) whenever the cell phone detects WIFI connection, the cellular portion of the phone is suppressed, disabled or turned off).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the scheme to reduce EM radiation of Lefervere, as taught by Konicek since such a modification would allow for more effective automatic switching from cellular to VOIP and vice versa [0140].
Regarding claim 8, Lefervere teaches:
A system for mitigating man-made electromagnetic radiation comprising: a wireless access point comprising a wireless broadcasting antenna for emitting radio waves (Fig 1 shows Aps, which have antennas); a personal device having antennae (Fig 1, 111, 112 and 121 are wireless devices which have antennas), said antennae including a wireless receiving antenna for receiving the radio waves; a safer space substantially (“substantially” is not a positive recitation) free from harmful electromagnetic radiation ([0070] shows reduction of electromagnetic radiation, where based on fig 1, the area covered by AP1 and AP2 would be considered a safer space since the configuration described in [0070] is aimed at making transmissions safer by reducing electromagnetic radiation), 
Lefervere does not specifically teach in response to establishing the wireless internet communication with the end user electronic device, intelligently turning off broadcast power or wireless communication of the personal device by turning off a cellular transmission signal from the end user electronic device without end user input.
Konicek teaches in response to establishing the wireless internet communication with the end user electronic device, intelligently turning off broadcast power or wireless communication of the personal device by turning off a cellular transmission signal from the end user electronic device without end user input ([0140] shows either (1) the WIFI network can transmit a suppression code to the cell phone preventing operation of the cellular portion of the phone, or (2) whenever the cell phone detects WIFI connection, the cellular portion of the phone is suppressed, disabled or turned off)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the scheme to reduce EM radiation of Lefervere, as taught by Konicek since such a modification would allow for more effective automatic switching from cellular to VOIP and vice versa [0140].

Regarding claim 14, the combined teachings and particularly Lefevere discloses: 
The system of claim 8 wherein the personal device uses Wi-Fi ([0009] shows Wi-Fi).

Regarding claim 15, the combined teachings and particularly Lefevere discloses: 
The system of claim 8 further comprising integrated wired routers for connecting to the wireless access points ([0003, shows that the Aps themselves are routers).

Regarding claim 18, the combined teachings and specifically Lefevere discloses: 
The system of claim 8 further comprising a power source for powering the personal device (Fig 1, notice wireless devices, which are powered by a battery).

Regarding Claim 22, Lefervere teaches a method comprising:
establishing, by a personal device, a first connection to a server through a first communication mode (Fig 1 shows mobile device establishing WIFI connection to AP, where the AP may be viewed as a SERVER or connect to a server according to [0055] and the client-server mode described in [0065]); 
Lefervere does not specifically teach in response to establishing the first connection, automatically deactivating, by the personal device and without additional end user input, at least a first wireless radio in the personal device, the first wireless radio configured to communicate with outside computing devices through a second communication mode. 
Konicek teaches in response to establishing the first connection, automatically deactivating, by the personal device and without additional end user input, at least a first wireless radio in the personal device, the first wireless radio configured to communicate with outside computing devices through a second communication mode ([0140] shows either (1) the WIFI network can transmit a suppression code to the cell phone preventing operation of the cellular portion of the phone, or (2) whenever the cell phone detects WIFI connection, the cellular portion of the phone is suppressed, disabled or turned off). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the scheme to reduce EM radiation of Lefervere, as taught by Konicek since such a modification would allow for more effective automatic switching from cellular to VOIP and vice versa [0140].

Regarding claim 23, the combined teachings discloses wherein the first communication mode comprises a wired local area network communication (Lefervere: [0003] “The Wi-Fi access points AP1 110 and AP2 120 are typically routers comprising a Wi-Fi radio module. The Wi-Fi access point AP1 110 or AP2 120 may also be a box or gateway, or an STB (set-top box), supplied by an internet access provider (or IAP). A box typically comprises an ADSL (asymmetric digital subscriber line) modem or so-called fibre optic modem, routing functionalities and a Wi-Fi radio module. A TV set-top box may also comprise a Wi-Fi radio module in order to allow a wireless connection of electronic devices to the TV set-top box”), and wherein the second communication mode comprises one or more of a cellular radio communication and a wireless internet communication (See rejection of claim 21, where Lefervere shows communication with AP via WIFI and Konicek shows communication via Cellular, and turning off the cellular communication to connect to WIFI).
The motivation is the same as provided in the rejection of claim 1.

 Regarding claim 24, the combined teachings discloses wherein the first communication mode comprises a wireless internet communication, and wherein the second communication mode comprises a cellular radio communication (See rejection of claim 21, where Lefervere shows communication with AP via WIFI and Konicek shows communication via Cellular, and turning off the cellular communication to connect to WIFI).
The motivation is the same as provided int eh rejection of claim 1.

Claims 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lefervere et al. (US 2020/0389857), hereinafter referred to as Lefervere in view of Konicek et al. (US 2007/0032225); in further view of Liu et al. (US 20140111365), hereinafter referred to as Liu
Regarding claim 2, 16, the combined teachings do not specifically teach wherein the method further comprises absorbing harmful electromagnetic radiation within the safer space.
	Liu teaches wherein the method further comprises absorbing harmful electromagnetic radiation within the safer space ([0006] shows a material which can absorb waves in a broad frequency band, useful in places such as hospitals and airports [0002]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Liu, since such a modification would avoid the effects of electromagnetic radiation on the environment such as aircrafts not being able to take off at airports and the effects experiences at hospitals [0002].
	
Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lefervere et al. US 2020/0389857), hereinafter referred to as Lefervere in view of Konicek et al. (US 2007/0032225), in further view of Takeuchi et al. (US 2016/0056510), hereinafter referred to as Takeuchi.
Regarding claim 3, The combined teachings do not specifically disclose: wherein the method further comprises altering a frequency transmitted by the end user electronic device.
	Takeuchi discloses wherein the method further comprises altering a frequency transmitted by the end user electronic device ([0143] shows that changing the channel/frequency can avoid propagation characteristics of electromagnetic waves).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Takeuchi, since such a modification would avoid the deterioration in a propagation environment of electromagnetic waves [0143].

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lefervere et al. US 2020/0389857), hereinafter referred to as Lefervere in view of Konicek et al. (US 2007/0032225), in further view of Derham (US 2018/0020478).
Regarding claim 6, the combined teachings do not specifically teach wherein a density of wireless access points within the safer space is greater than a density of wireless access points outside of the safer space.
Derham teaches wherein a density of wireless access points within the safer space is greater than a density of wireless access points outside of the safer space ([0093] shows that different networks/spaces may be deployed with different AP densities).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Denham, since stated in [0093] that such a modification would increase the availability to customers.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lefervere et al. US 2020/0389857), hereinafter referred to as Lefervere in view of Konicek et al. (US 2007/0032225) in further view of Mehta et al. (US 2016/0234244), hereinafter referred to as Mehta.
Regarding claim 7, the combined teachings do not specifically teach wherein the method is performed on an app running on the end user electronic device connected to a server operatively controlling the wireless access point.
	Mehta teaches wherein the method is performed on an app running on the end user electronic device connected to a server operatively controlling the wireless access point (Fig 1, notice application on wireless device 105 and 101, attempting to connect to a server according to [0022]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Mehta, since such a modification would create security by eliminating malicious use, thereby reducing the load on components according to [0029].

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lefervere et al. US 2020/0389857), hereinafter referred to as Lefervere in view of Konicek et al. (US 2007/0032225) in further view of Das et al. (US 2018/0324138), hereinafter referred to as Das.
Regarding claim 10, the combined teachings do not specifically teach a cloud-based, enterprise back-end information technology system to deploy safer space functionality.
a cloud-based, enterprise back-end information technology system to deploy safer space functionality (See fig 11 for cloud, enterprise, backhaul and APs).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Das, since such a modification would provide better authentication [0011].

Regarding claim 11, the combined teachings and particularly Lefevere discloses: 
wherein the safer space functionality comprises: operation of a web application and/or service; client identification; password verification; and/or granting rights and/or permissions ([0055] shows use installed app for configuring Wi-Fi AP; [0044] shows an authentication method for the WIFI network).

Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lefervere et al. US 2020/0389857), hereinafter referred to as Lefervere in view of Konicek et al. (US 2007/0032225) in further view of Pandya (US 2014/0274226)
Regarding claim 12, the combined teachings do not specifically disclose wherein the personal device further comprises a controller area network engine and a cellular network antenna booster.
	Pandya teaches wherein the personal device further comprises a controller area network engine and a cellular network antenna booster ([0023] shows an amplifier and Fig 2 shows CAN transceiver).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Pandya, since such a modification would transmit the signal at a higher amplitude ([0023].

Regarding claim 13, The combined teachings does not specifically teach wherein the personal device includes a non-transitory computer readable medium capable of executing a software application to coordinate (Lefevere [0055] shows application for WIFI config) communication between the wireless access points, the controller area network engine, and the cellular network antenna booster.
Pandya teaches wherein the personal device includes a non-transitory computer readable medium capable of executing a software application to coordinate communication between the wireless access points, the controller area network engine, and the cellular network antenna booster.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Pandya, since such a modification would transmit the signal at a higher amplitude [0023].

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lefervere et al. US 2020/0389857), hereinafter referred to as Lefervere in view of Konicek et al. (US 2007/0032225) in further view of Abkowitz (US 2007/0248485).
Regarding claim 17, the combined teachings do not specifically teach an electromagnetic radiation mitigating enclosure for the personal device.
Abkowitz teaches an electromagnetic radiation mitigating enclosure for the personal device ([0014] shows a housing that reduces the electromagnetic radiation).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Abkowitz, since stated in [0014] that such a modification would reduce radiation, thereby making use of the cell phone safer.

Claims 21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lefervere et al. US 2020/0389857), hereinafter referred to as Lefervere in view of Konicek et al. (US 2007/0032225) in further view of Posner (US 9,781,589).
Regarding Claim 21, 25, The combined teachings do not specifically teach wherein turning off the cellular transmission signal from the end user electronic device without end user input comprises:
detecting, by an application installed on the end user electronic device, that the wireless internet communication is established between the first wireless access point and the end user electronic device; automatically toggling, by the application, a setting on the end user electronic device for the cellular transmission signal to an off setting; and automatically toggling, by the application, a setting on the end user electronic device for voice calls and data transmissions via the wireless internet communication with the first wireless access point to an on setting. 
Posner Teaches wherein turning off the cellular transmission signal from the end user electronic device without end user input comprises: detecting, by an application installed on the end user electronic device, that the wireless internet communication is established between the first wireless access point and the end user electronic device (Column 2 lines 32-53, notice activating WIFI capabilities);
automatically toggling, by the application, a setting on the end user electronic device for the cellular transmission signal to an off setting (Column 2 lines 33-52 shows installed app disabling normal wireless radio); and 
automatically toggling, by the application, a setting on the end user electronic device for voice calls and data transmissions via the wireless internet communication with the first wireless access point to an on setting (Column 4 lines 17-36 “Network Translation Application 15 has intelligence built into it allowing the user, cellular service provider, WIFI network operator, or another party to automatically prioritize and/or select which form of wireless access (cellular, WIFI, other) the Device 10 will choose to operate on and turn other wireless access radios on and off in various combinations”). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Posner, since such a modification would provide ubiquitous coverage throughout areas which users frequent (Column 2 lines 53-55).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ferris W Derrick can be reached on (571) 272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411